FILED
                              NOT FOR PUBLICATION                           JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VONNY MIEKE SUPIT; PIERSON                       No. 09-73988
FIGUHR SANGARI,
                                                 Agency Nos. A079-521-213
               Petitioners,                                  A079-521-214

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Vonny Mieke Supit and Pierson Figuhr Sangari, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their motion to reopen removal proceedings. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion, Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where it was filed over three years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed

circumstances in Indonesia to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (evidence

submitted with motion to reopen must be qualitatively different from the evidence

presented at the original hearing); see also Azanor v. Ashcroft, 364 F.3d 1013,

1022 (9th Cir. 2004) (regulatory exception to time limitation does not extend to

alleged changes in United States asylum law).

      In light of our decision in Supit v. Mukasey, 302 Fed.Appx. 613 (9th Cir.

Dec. 2, 2008), the BIA did not abuse its discretion in denying the motion to reopen

to apply our decisions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), and

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                      09-73988